internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-135668-03 date date legend x shareholders state date dear this letter responds to a letter dated date and subsequent correspondence written on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code x incorporated in state on date x’s shareholders intended that x be taxed as an s_corporation since date however x’s form_2553 election by a small_business_corporation was not timely filed plr-135668-03 x requests a ruling that its sec_1362 election will be treated as timely made for its taxable_year that began on date sec_1362 generally provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides when an s election will be effective generally if an election to be treated as an s_corporation is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation beginning in the year in which the election is made sec_1362 provides that if an s election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will not be treated as an s_corporation until the taxable_year following the year the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such election as timely made for such taxable_year and sec_1362 shall not apply based on the facts submitted and representations made we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for its taxable_year that began on date and that x is eligible for relief under sec_1362 accordingly we conclude that x’s sec_1362 election will be treated under sec_1362 as filed timely for its taxable_year that began on date this ruling is contingent however on x filing a completed form_2553 containing an effective date of date for the election with the appropriate service_center within days following the date of this letter a copy of this letter should be attached to the form_2553 filed with the service_center a copy is enclosed for that purpose except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the internal_revenue_code specifically we express or imply no opinion concerning whether x is an s_corporation for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-135668-03 under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours mary beth collins senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
